Title: From Thomas Jefferson to George Wythe, 13 August 1786
From: Jefferson, Thomas
To: Wythe, George



Dear Sir
Paris Aug. 13. 1786.

Your favors of Jan. 10. and Feb. 10. came to hand on the 20th. and 23d of May. I availed myself of the first opportunity which occurred, by a gentleman going to England, of sending to Mr. Joddrel a copy of the Notes on our country, with a line informing him that it was you who had emboldened me to take that liberty. Madison, no doubt, informed you of the reason why I had sent only a single copy to Virginia. Being assured by him that they will not do the harm I had apprehended, but on the contrary may do some good, I propose to send thither the copies remaining on hand, which are fewer than I had intended, but of the numerous corrections they need, there are one or two so essential that I must have them made, by printing a few new leaves and substituting them for the old. This will be done while they are engraving a map which I have constructed of the country from Albemarle sound to Lake Erie, and which will be inserted in the book. A bad French translation which is getting out here, will probably oblige me to publish the original more freely, which it neither deserved nor was ever intended. Your wishes, which are laws to me, will justify my destining a copy for you. Otherwise I should as soon have thought of sending you a horn-book; for there is no truth there that is not familiar to you, and it’s errors I should hardly have proposed to treat you with.
Immediately on the receipt of your letter, I wrote to a correspondent at Florence to enquire after the family of Tagliaferro as you desired. I received his answer two days ago, a copy of which I now inclose. The original shall be sent by some other occasion. I will have the copper plate immediately engraved. This may be ready within a few days, but the probability is that I shall be long getting an opportunity of sending it to you, as these rarely occur. You do not mention the size of the plate but, presuming it is intended for labels for the inside of books, I shall have it made of a proper size for that. I shall omit the word αριςος, according to the license you allow me, because I think the beauty of a motto is to condense  much matter in as few words as possible. The word omitted will be supplied by every reader.
The European papers have announced that the assembly of Virginia were occupied on the revisal of their Code of laws. This, with some other similar intelligence, has contributed much to convince the people of Europe, that what the English papers are constantly publishing of our anarchy, is false; as they are sensible that such a work is that of a people only who are in perfect tranquillity. Our act for freedom of religion is extremely applauded. The Ambassadors and ministers of the several nations of Europe resident at this court have asked of me copies of it to send to their sovereigns, and it is inserted at full length in several books now in the press; among others, in the new Encyclopedie. I think it will produce considerable good even in these countries where ignorance, superstition, poverty and oppression of body and mind in every form, are so firmly settled on the mass of the people, that their redemption from them can never be hoped. If the almighty had begotten a thousand sons, instead of one, they would not have sufficed for this task. If all the sovereigns of Europe were to set themselves to work to emancipate the minds of their subjects from their present ignorance and prejudices, and that as zealously as they now endeavor the contrary, a thousand years would not place them on that high ground on which our common people are now setting out. Ours could not have been so fairly put into the hands of their own common sense, had they not been separated from their parent stock and been kept from contamination, either from them, or the other people of the old world, by the intervention of so wide an ocean. To know the worth of this, one must see the want of it here. I think by far the most important bill in our whole code is that for the diffusion of knowlege among the people. No other sure foundation can be devised for the preservation of freedom, and happiness. If any body thinks that kings, nobles, or priests are good conservators of the public happiness, send them here. It is the best school in the universe to cure them of that folly. They will see here with their own eyes that these descriptions of men are an abandoned confederacy against the happiness of the mass of people. The omnipotence of their effect cannot be better proved than in this country particularly, where notwithstanding the finest soil upon earth, the finest climate under heaven, and a people of the most benevolent, the most gay, and amiable character of which the human form is susceptible, where such a people I say, surrounded by so many blessings from nature, are yet loaded with misery by  kings, nobles and priests, and by them alone. Preach, my dear Sir, a crusade against ignorance; establish and improve the law for educating the common people. Let our countrymen know that the people alone can protect us against these evils, and that the tax which will be paid for this purpose is not more than the thousandth part of what will be paid to kings, priests and nobles who will rise up among us if we leave the people in ignorance.—The people of England, I think, are less oppressed than here. But it needs but half an eye to see, when among them, that the foundation is laid in their dispositions, for the establishment of a despotism. Nobility, wealth, and pomp are the objects of their adoration. They are by no means the free-minded people we suppose them in America. Their learned men too are few in number, and are less learned and infinitely less emancipated from prejudice than those of this country. An event too seems to be prospering, in the order of things, which will probably decide the fate of that country. It is no longer doubtful that the harbour of Cherbourg will be completed, that it will be a most excellent one, and capacious enough to hold the whole navy of France. Nothing has ever been wanting to enable this country to invade that, but a naval force conveniently stationed to protect the transports. This change of situation, must oblige the English to keep up a great standing army, and there is no king, who, with a sufficient force, is not always ready to make himself absolute.—My paper warns me it is time to recommend myself to the friendly recollection of Mrs. Wythe, of Colo. Taliaferro and his family and particularly of Mr. R. T. and to assure you of the affectionate esteem with which I am Dear Sir your friend & servt.,

Th: Jefferson

